Case: 13-41335      Document: 00512985590         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-41335                                  FILED
                                  Summary Calendar                           March 30, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL E. REYNA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:13-CR-1147


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Miguel E. Reyna has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Reyna has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Reyna’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41335     Document: 00512985590     Page: 2   Date Filed: 03/30/2015


                                  No. 13-41335

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Reyna’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.    Reyna’s motion for the appointment of new counsel is
DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                        2